Title: To James Madison from Rufus King, 20 November 1801
From: King, Rufus
To: Madison, James


No. 42.
SirLondon Nov. 20. 1801.
If the annexed copy of the Treaty between France and Spain, respecting the establishment of the Prince of Parma in Tuscany, be genuine, of which I have no reason to doubt, you will perceive the value which these Powers seem to have placed upon Louisiana; the cession whereof to France is confirmed by the 7th. article of this Treaty.
I am in hopes that I shall be able to obtain and send you a copy of the Treaty ceding Louisiana to France: this would enable us to determine whether it includes New Orleans and the Floridas.
There is, doubtless, an understanding between England and France in respect to the Expedition now nearly ready to proceed to Saint Domingo: and I think I am not mistaken in the belief, whatever may be the intentions of France in respect to the occupation of Louisiana, that no part of the Forces now collecting and which are going to St. Domingo will be employed for this purpose.
It is not a little extraordinary that during the whole negotiation between France and England not a word was mentioned on either Side respecting Louisiana, though this Government was not ignorant of the views of France in this Quarter. With perfect Respect and Esteem, I have the honour to be, Sir, Your obedient & faithful Servant
Rufus King
 

   RC and enclosure (DNA: RG 59, DD, Great Britain, vol. 9); letterbook copy and copy of enclosure (NHi: Rufus King Papers, vol. 54). RC in a clerk’s hand, signed by King; docketed by Wagner as received 18 Feb. 1802. Enclosure (4 pp.; in French) is an approximate text of the Treaty of Aranjuez. Enclosure and translation printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:511–12.



   King cites the wrong article, an error silently corrected in King, Life and Correspondence of Rufus King, 4:15. In the enclosed copy, article 7 provided the duke of Parma with an indemnity for renouncing the throne in favor of his son Louis (soon to become king of Etruria), and article 5 stated that both parties would abide by terms of the 1 Oct. 1800 Treaty of San Ildefonso ceding Louisiana to France. Articles 5 and 7 of King’s copy are articles 6 and 8 of the official text of the treaty (de Clercq, Recueil des traités de la France, 1:431–32).

